Name: Council and Commission Decision (EU, Euratom) 2015/55 of 17 November 2014 on the position to be taken on behalf of the European Union and the European Atomic Energy Community within the Association Council established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, as regards the adoption of decisions of the Association Council on the Rules of Procedure of the Association Council and those of the Association Committee and of Sub-Committees, the establishment of two Sub-Committees and the delegation of certain powers by the Association Council to the Association Committee in Trade configuration
 Type: Decision
 Subject Matter: European construction;  executive power and public service;  Europe;  politics and public safety
 Date Published: 2015-01-15

 15.1.2015 EN Official Journal of the European Union L 9/46 COUNCIL AND COMMISSION DECISION (EU, Euratom) 2015/55 of 17 November 2014 on the position to be taken on behalf of the European Union and the European Atomic Energy Community within the Association Council established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, as regards the adoption of decisions of the Association Council on the Rules of Procedure of the Association Council and those of the Association Committee and of Sub-Committees, the establishment of two Sub-Committees and the delegation of certain powers by the Association Council to the Association Committee in Trade configuration THE COUNCIL OF THE EUROPEAN UNION, THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 in conjunction with Article 218(9) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 101 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 464 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (1) (the Agreement) provides for provisional application of the Agreement in part. (2) Article 3 of Council Decision 2014/492/EU (2) specifies which parts of the Agreement are to be applied provisionally. (3) Pursuant to Article 435(2) of the Agreement, the Association Council is to establish its own rules of procedure. (4) Pursuant to Article 435(3) of the Agreement, the Association Council is to be chaired alternatively by a representative of the Union and a representative of the Republic of Moldova. (5) Pursuant to Article 437(1) of the Agreement, the Association Council is to be assisted in the performance of its duties by an Association Committee whereas pursuant to Article 438(1) of the Agreement the Association Council is to determine in its rules of procedure the duties and functioning of the Association Committee. (6) Pursuant to Article 439(2) of the Agreement, the Association Council may decide to set up any special committee or body in specific areas necessary for the implementation of the Agreement that can assist the Association Council in carrying out its duties. Pursuant to Article 439(3) of the Agreement, the Association Committee may also create sub-committees. (7) Pursuant to Article 434(1) of the Agreement, the Association Council is responsible for supervising and monitoring the application and implementation of the Agreement. In accordance with Article 438(2) of the Agreement the Association Council may delegate to the Association Committee any of its powers, including the power to take binding decisions. The Association Council should delegate the power to update or amend the Annexes to the Agreement which relate to Chapters 1, 3, 5, 6 and 8 of Title V (Trade and Trade-related Matters) of the Agreement, pursuant to Article 436(3) and Article 438(2) of the Agreement, to the Association Committee in Trade configuration, as set out in Article 438(4) of the Agreement, to the extent that there are no specific provisions in those Chapters relating to the update or the amendment of those Annexes. (8) In order to ensure the effective implementation of the Agreement, the Rules of Procedure of the Association Council and those of the Association Committee and of Sub-Committees should be adopted as soon as possible, and it should be possible to adopt them by written procedure. (9) The position of the Union within the Association Council should therefore be based on the attached draft Decisions, HAVE ADOPTED THIS DECISION: Article 1 1. The position to be taken on behalf of the European Union and the European Atomic Energy Community within the Association Council established by Article 434 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, shall be based on the draft Decisions of the Association Council attached to this Decision as regards:  the adoption of the Rules of Procedure of the Association Council and those of the Association Committee and of Sub-Committees,  the establishment of two Sub-Committees, and  the delegation of certain powers by the Association Council to the Association Committee in Trade configuration, as set out in Article 438(4) of the Agreement. 2. Minor technical changes to the draft Decisions of the Association Council may be agreed by the representatives of the Union in the Association Council without further decision of the Council of the European Union. Article 2 The Association Council shall be chaired on the Union side by the High Representative of the Union for Foreign Affairs and Security Policy in his or her capacity as President of the Foreign Affairs Council of the European Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 17 November 2014. For the Council The President F. MOGHERINI For the Commission The President J.-C. JUNCKER (1) OJ L 260, 30.8.2014, p. 4. (2) Council Decision 2014/492/EU of 16 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (OJ L 260, 30.8.2014, p. 1). DRAFT DECISION No 1/2014 OF THE EU-REPUBLIC OF MOLDOVA ASSOCIATION COUNCIL of ¦ adopting its Rules of Procedure and those of the Association Committee and of Sub-Committees THE EU-REPUBLIC OF MOLDOVA ASSOCIATION COUNCIL, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (1) (the Agreement), and in particular Article 434 thereof, Whereas: (1) In accordance with Article 464 of the Agreement, parts of the Agreement have been applied provisionally as of 1 September 2014. (2) Pursuant to Article 435(2) of the Agreement, the Association Council is to establish its own rules of procedure. (3) Pursuant to Article 437(1) of the Agreement, the Association Council is to be assisted in the performance of its duties by an Association Committee whereas pursuant to Article 438(1) of the Agreement the Association Council is to determine in its rules of procedure the duties and functioning of the Association Committee, HAS ADOPTED THIS DECISION: Article 1 The Rules of Procedure of the Association Council and those of the Association Committee and of Sub-Committees, as set out in Annexes I and II respectively, are hereby adopted. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Association Council The Chair (1) OJ L 260, 30.8.2014, p. 4. ANNEX I RULES OF PROCEDURE OF THE ASSOCIATION COUNCIL Article 1 General provisions 1. The Association Council established in accordance with Article 434(1) of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (the Agreement) shall perform its duties as provided for in Articles 434 and 436 of the Agreement. 2. As provided for in Article 435(1) of the Agreement, the Association Council shall be composed of members of the Council of the European Union and members of the European Commission, of the one part, and of members of the Government of the Republic of Moldova, of the other. The composition of the Association Council shall take into consideration the specific issues to be addressed at any given meeting. The Association Council shall meet at ministerial level. 3. As provided for in Article 436(1) of the Agreement, and for the purpose of attaining the objectives thereof, the Association Council shall have the power to take decisions that are binding upon the Parties. The Association Council shall take appropriate measures for the implementation of its decisions, including, if necessary, by empowering specific bodies established under the Agreement to act on its behalf. The Association Council may also make recommendations. It shall adopt its decisions and recommendations by agreement between the Parties after the completion of the respective internal procedures. The Association Council may delegate its powers to the Association Committee. 4. The Parties in these Rules of Procedure are those as defined in Article 461 of the Agreement. Article 2 Chairmanship The Parties shall hold the chairmanship of the Association Council, alternately, for a period of 12 months. The first period shall begin on the date of the first Association Council meeting and end on 31 December of the same year. Article 3 Meetings 1. The Association Council shall meet at least once a year, and when circumstances require, by mutual agreement of the Parties. Unless otherwise agreed by the Parties, the Association Council shall be held at the usual venue for meetings of the Council of the European Union. 2. Each session of the Association Council shall be held at a date agreed by the Parties. 3. The meetings of the Association Council shall be convened jointly by the Secretaries of the Association Council, in agreement with the Chair of the Association Council no later than 30 calendar days before the date of the meeting. Article 4 Representation 1. The members of the Association Council may be represented if unable to attend. If a member wishes to be so represented, he or she shall inform in writing the Chair of the Association Council of the name of his or her representative before the meeting at which the member is to be so represented. 2. The representative of a member of the Association Council shall exercise all the rights of that member. Article 5 Delegations 1. The members of the Association Council may be accompanied by officials. Before each meeting, the Chair of the Association Council shall be informed, through the Secretariat of the Association Council, of the intended composition of the delegation of each Party. 2. The Association Council may, by agreement between the Parties, invite representatives of other bodies of the Parties or independent experts in a subject area to attend its meetings as observers or in order to provide information on particular subjects. The Parties shall agree on the terms and conditions under which those observers may attend the meetings. Article 6 Secretariat An official of the General Secretariat of the Council of the European Union and an official of the Republic of Moldova shall act jointly as Secretaries of the Association Council. Article 7 Correspondence 1. Correspondence addressed to the Association Council shall be directed to the Secretary of either the Union or of the Republic of Moldova, who in turn will inform the other Secretary. 2. The Secretaries of the Association Council shall ensure that correspondence is forwarded to the Chair of the Association Council and, where appropriate, circulated to the members of the Association Council. 3. Correspondence so circulated shall be sent, as appropriate, to the General Secretariat of the European Commission, the European External Action Service, the Permanent Representations of the Member States to the European Union, and to the General Secretariat of the Council of the European Union, as well as to the Mission of the Republic of Moldova to the European Union. 4. Communications from the Chair shall be sent to the addressees by the Secretaries on behalf of the Chair. Such communications shall be circulated, where appropriate, to the members of the Association Council as provided for in paragraph 3. Article 8 Confidentiality Unless otherwise decided by the Parties, the meetings of the Association Council shall not be public. When a Party submits information designated as confidential to the Association Council, the other Party shall treat that information as such. Article 9 Agendas for meetings 1. The Chair of the Association Council shall draw up a provisional agenda for each meeting of the Association Council. It shall be dispatched by the Secretaries of the Association Council to the addressees referred to in Article 7 no later than 15 calendar days before the meeting. The provisional agenda shall include the items in respect of which the Chair has received a request for inclusion in the agenda no later than 21 calendar days before the beginning of the meeting. Such items shall not be written into the provisional agenda unless the relevant supporting documents have been sent to the Secretaries before the date of dispatch of the agenda. 2. The agenda shall be adopted by the Association Council at the beginning of each meeting. Any item other than those appearing on the provisional agenda may be placed on the agenda if the Parties so agree. 3. The Chair may reduce, in consultation with the Parties, the time-limits specified in paragraph 1 in order to take account of the requirements of a particular case. Article 10 Minutes 1. Draft minutes of each meeting shall be drawn up jointly by the Secretaries of the Association Council. 2. The minutes shall, as a general rule, indicate in respect of each item on the agenda: (a) the documentation submitted to the Association Council; (b) statements which a member of the Association Council requested to be entered in the minutes; and (c) issues agreed upon by the Parties, such as decisions adopted, statements agreed upon and any conclusions. 3. The draft minutes shall be submitted to the Association Council for approval. The Association Council shall approve those draft minutes at its next meeting. Alternatively, those draft minutes can be approved in writing. Article 11 Decisions and recommendations 1. The Association Council shall take decisions and make recommendations by mutual agreement between the Parties and on completion of the respective internal procedures. 2. The Association Council may also take decisions or make recommendations by written procedure if the Parties so agree. For this purpose, the text of the proposal shall be circulated in writing by the Chair of the Association Council to its members pursuant to Article 7, with a time-limit of no less than 21 calendar days within which members shall make known any reservations or amendments they wish to make. The Chair may reduce the aforementioned time-limit in order to take account of the requirements of a particular case, in consultation with the Parties. 3. The acts of the Association Council, within the meaning of Article 436(1) of the Agreement, shall be entitled Decision or Recommendation respectively, followed by a serial number, the date of their adoption and a description of their subject-matter. Those decisions and recommendations of the Association Council shall be signed by the Chair and authenticated by the Secretaries of the Association Council. Those decisions and recommendations shall be circulated to each of the addressees referred to in Article 7 of these Rules of Procedure. Each Party may decide on the publication of the decisions and recommendations of the Association Council in its respective official publication. 4. Each decision of the Association Council shall enter into force on the date of its adoption unless the decision provides otherwise. Article 12 Languages 1. The official languages of the Association Council shall be the official languages of the Parties. 2. Unless otherwise decided, the Association Council shall base its deliberations on documentation prepared in those languages. Article 13 Expenses 1. Each Party shall meet any expenses which it incurs as a result of participating in the meetings of the Association Council, both with regard to staff, travel and subsistence expenditure and with regard to postal and telecommunications expenditure. 2. Expenditure in connection with interpretation at meetings, translation and reproduction of documents shall be borne by the Union. In the event that the Republic of Moldova requires interpretation or translation into and from languages other than those provided for in Article 12, expenses related thereto shall be borne by the Republic of Moldova. 3. Other expenditure relating to the material organisation of meetings shall be borne by the Party which hosts the meetings. Article 14 Association Committee 1. In accordance with Article 437(1) of the Agreement, the Association Council shall be assisted in carrying out its duties by the Association Committee. The Association Committee shall be composed of representatives of the Parties, in principle at senior civil servant level. 2. The Association Committee shall prepare the meetings and the deliberations of the Association Council, implement the decisions of the Association Council where appropriate and ensure continuity of the association relationship and the proper functioning of the Agreement in general. The Association Committee shall consider any matter referred to it by the Association Council as well as any other matter which may arise in the course of the implementation of the Agreement. The Association Committee shall submit proposals or any draft decisions or recommendations to the Association Council for its approval. In accordance with Article 438(2) of the Agreement, the Association Council may delegate the power to take decisions to the Association Committee. 3. The Association Committee shall take the decisions and make the recommendations for which it has been authorised under the Agreement. 4. In cases where the Agreement refers to an obligation to consult or a possibility of consultation or where the Parties decide by mutual agreement to consult each other, such consultation may take place within the Association Committee, except as otherwise provided for in the Agreement. The consultation may continue in the Association Council if the Parties so agree. Article 15 Amendment of Rules of Procedure These Rules of Procedure may be amended in accordance with Article 11. ANNEX II RULES OF PROCEDURE OF THE ASSOCIATION COMMITTEE AND OF SUB-COMMITTEES Article 1 General provisions 1. The Association Committee established in accordance with Article 437(1) of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (the Agreement) shall assist the Association Council in the performance of its duties and perform the tasks provided for in the Agreement and assigned to it by the Association Council. Pursuant to Article 438(1) of the Agreement the Association Council shall determine the duties and functioning of the Association Committee in its Rules of Procedure. 2. The Association Committee shall prepare the meetings and deliberations of the Association Council, implement the decision of the Association Council where appropriate and ensure continuity of the association relationship and the proper functioning of the Agreement in general. The Association Committee shall consider any matter referred to it by the Association Council as well as any other matter which may arise in the course of the day-to-day implementation of the Agreement. The Association Committee shall submit proposals or any draft decisions or recommendations for adoption to the Association Council. 3. As provided for in Article 437(2) of the Agreement, the Association Committee shall be composed of representatives of the Parties, in principle at senior civil servant level, who are responsible for specific issues to be addressed at any given meeting. 4. Pursuant to Article 438(4) of the Agreement, when the Association Committee in Trade configuration, as set out in Article 438(4) of the Agreement (the Association Committee in Trade configuration), performs the tasks conferred upon it under Title V of the Agreement, it shall be composed of senior officials of the European Commission and of the Republic of Moldova who are responsible for trade and trade-related matters. A representative of the European Commission or of the Republic of Moldova who is responsible for trade and trade-related matters shall act as Chair of the Association Committee in Trade configuration in accordance with Article 2 of these Rules of Procedure. The meetings will also be attended by a representative of the European External Action Service. 5. As provided for in Article 438(3) of the Agreement the Association Committee shall have the power to adopt decisions in the cases provided for in the Agreement and in areas in which the Association Council has delegated powers to it. Those decisions shall be binding upon the Parties, which shall take appropriate measures to implement them. The Association Committee shall adopt its decisions by agreement between the Parties after the completion of the respective internal procedures for their adoption. 6. The Parties in these Rules of Procedure shall be defined as provided for in Article 461 of the Agreement. Article 2 Chairmanship The Parties shall hold the chairmanship of the Association Committee, alternately, for a period of 12 months. The first period shall begin on the date of the first Association Council meeting and end on 31 December of the same year. Article 3 Meetings 1. Save as otherwise agreed by the Parties, the Association Committee shall meet regularly, at least once a year. Special sessions of the Association Committee may be held at the request of either Party, if the Parties so agree. 2. Each meeting of the Association Committee shall be convened by its Chair at a place and on a date agreed by the Parties. The notice convening the meeting shall be issued by the Secretariat of the Association Committee no later than 28 calendar days prior to the start of the meeting, unless the Parties agree otherwise. 3. The Association Committee in Trade configuration shall meet at least once a year and when circumstances require. Each meeting shall be convened by the Chair of the Association Committee in Trade confirguration at a location, on a date and by the means agreed by the Parties. The notice convening the meeting shall be issued by the Secretariat of the Association Committee in Trade configuration no later than 15 calendar days prior to the start of the meeting, unless the Parties agree otherwise. 4. Whenever possible, the regular meeting of the Association Committee shall be convened in due time in advance of the regular meeting of the Association Council. 5. By way of exception and if the Parties so agree, the meetings of the Association Committee may be held by any agreed technological means such as video-conference. Article 4 Delegations Before each meeting, the Parties shall be informed, through the Secretariat of the Association Committee, of the intended composition of the delegations attending the meeting on either side. Article 5 Secretariat 1. An official of the Union and an official of the Republic of Moldova shall act jointly as Secretaries of the Association Committee and shall execute secretarial tasks in a joint manner unless these Rules of Procedure provide otherwise, in a spirit of mutual trust and cooperation. 2. An official of the European Commission and an official of the Republic of Moldova who are responsible for trade and trade-related matters shall act jointly as Secretaries of the Association Committee in Trade configuration. Article 6 Correspondence 1. Correspondence addressed to the Association Committee shall be directed to the Secretary of either Party, who in turn will inform the other Secretary. 2. The Secretariat of the Association Committee shall ensure that correspondence addressed to the Association Committee is forwarded to the Chair of the Association Committee and circulated, where appropriate, as documents referred to in Article 7. 3. Correspondence from the Chair shall be sent to the Parties by the Secretariat on behalf of the Chair. Such correspondence shall be circulated, where appropriate, as provided for in Article 7. Article 7 Documents 1. Documents shall be circulated through the Secretaries of the Association Committee. 2. A Party shall transmit its documents to its Secretary. The Secretary shall transmit those documents to the Secretary of the other Party. 3. The Secretary of the Union shall circulate the documents to the relevant representatives of the Union and shall copy systematically the Secretary of the Republic of Moldova in such correspondence. 4. The Secretary of the Republic of Moldova shall circulate the documents to the relevant representatives of the Republic of Moldova and shall copy systematically the Secretary of the Union in such correspondence. Article 8 Confidentiality Unless otherwise decided between the Parties, the meetings of the Association Committee shall not be public. When a Party submits information designated as confidential to the Association Committee, the other Party shall treat that information as such. Article 9 Agendas for meetings 1. A provisional agenda for each meeting of the Association Committee as well as draft operational conclusions as provided for in Article 10 shall be drawn up by the Secretariat of the Association Committee on the basis of proposals made by the Parties. The provisional agenda shall include items in respect of which the Secretariat of the Association Committee has received a request for inclusion in the agenda by a Party, supported by relevant documents, no later than 21 calendar days before the date of the meeting. 2. The provisional agenda, together with the relevant documents, shall be circulated as provided for in Article 7 no later than 15 calendar days before the beginning of the meeting. 3. The agenda shall be adopted by the Association Committee at the beginning of each meeting. Items other than those appearing on the provisional agenda may be placed on the agenda if the Parties so agree. 4. The Chair of the meeting of the Association Committee may, upon agreement of the other Party, invite representatives of other bodies of the Parties or independent experts in a subject area on an ad hoc basis to attend its meetings in order to provide information on specific subjects. The Parties shall ensure that those observers or experts respect any confidentiality requirements. 5. The Chair of the meeting of the Association Committee may reduce, in consultation with the Parties, the time-limits provided for in paragraphs 1 and 2 in order to take account of special circumstances. Article 10 Minutes and operational conclusions 1. Draft minutes of each meeting of the Association Committee shall be drawn up jointly by the Secretaries of the Association Committee. 2. The minutes shall, as a general rule, indicate in respect of each item on the agenda: (a) a list of participants at the meeting, a list of officials accompanying them and a list of any observers or experts who attended the meeting; (b) the documentation submitted to the Association Committee; (c) statements which the Association Committee requested to be entered in the minutes; and (d) operational conclusions from the meeting, as provided in paragraph 4. 3. The draft minutes shall be submitted to the Association Committee for approval. The Association Committee shall approve those draft minutes at its next meeting. Alternatively, those draft minutes can be approved in writing. The draft minutes of the Association Committee in Trade configuration shall be approved within 28 calendar days of each meeting. A copy shall be sent to each of the addressees referred to in Article 7. 4. Draft operational conclusions of each meeting shall be drawn up by the Secretary of the Association Committee of the Party holding the chairmanship of the Association Committee, and circulated to the Parties together with the agenda, normally no later than 15 calendar days before the beginning of the meeting. That draft shall be updated as the meeting proceeds so that at the end of the meeting, unless agreed otherwise by the Parties, the Association Committee adopts the operational conclusions, reflecting the follow-up actions by the Parties. Once agreed, the operational conclusions shall be attached to the minutes and their implementation shall be reviewed during any subsequent meeting of the Association Committee. To that end the Association Committee shall adopt a template, allowing for each action point to be tracked against a specific deadline. Article 11 Decisions and recommendations 1. In specific cases where the Agreement confers the power to take decisions or where such power has been delegated to it by the Association Council, the Association Committee shall take decisions. The Association Committee shall also make recommendations. Decisions and recommendations shall be made by mutual agreement between the Parties and on completion of the respective internal procedures. Each decision or recommendation shall be signed by the Chair of the Association Committee and authenticated by the Secretaries of the Association Committee. 2. The Association Committee may take decisions or make recommendations by written procedure if the Parties so agree. The written procedure shall consist of an exchange of notes between the Secretaries, acting in agreement with the Parties. For that purpose, the text of the proposal shall be circulated pursuant to Article 7, with a time-limit of no less than 21 calendar days within which any reservations or amendments shall be made known. The Chair may reduce the time-limits specified in this paragraph in order to take account of special circumstances, in consultation with the Parties. Once the text is agreed, the decision or recommendation shall be signed by the Chair and authenticated by the Secretaries. 3. The acts of the Association Committee shall be entitled Decision or Recommendation respectively. Each decision shall enter into force on the date of its adoption unless it provides otherwise. 4. The decisions and recommendations shall be circulated to the Parties. 5. Each Party may decide on the publication of the decisions and recommendations of the Association Committee in its respective official publication. Article 12 Reports The Association Committee shall report to the Association Council on its activities and those of its sub-committees, working groups and other bodies at each regular meeting of the Association Council. Article 13 Languages 1. The official languages of the Association Committee shall be the official languages of the Parties. 2. The working languages of the Association Committee shall be English and Romanian. Unless otherwise decided, the Association Committee shall base its deliberations on documentation prepared in those languages. Article 14 Expenses 1. Each Party shall meet any expenses it incurs as a result of participating in the meetings of the Association Committee, both with regard to staff, travel and subsistence expenditure and with regard to postal and telecommunications expenditure. 2. Expenditure in connection with the organisation of meetings and reproduction of documents shall be borne by the Party hosting the meeting. 3. Expenditure in connection with interpreting at meetings and translation of documents into or from English and Romanian as referred to in Article 13(1) shall be borne by the Party hosting the meeting. Interpreting and translation into or from other languages shall be borne directly by the requesting Party. 4. In cases where translation of documents into the official languages of the Union is necessary, the expenditure shall be borne by the Union. Article 15 Amendment of Rules of Procedure These Rules of Procedure may be amended by a decision of the Association Council in accordance with Article 438(1) of the Agreement. Article 16 Sub-committees, special committees or bodies 1. In accordance with Article 439(1) and (3) of the Agreement, the Association Committee may decide to establish any sub-committee in specific areas necessary for the implementation of the Agreement other than those provided for in the Agreement, to assist the Association Committee in the performance of its duties. The Association Committee may decide to abolish any such sub-committee, and define or amend its rules of procedure. Unless otherwise decided, any such sub-committee shall work under the authority of the Association Committee, to which it shall report after each meeting. 2. Unless otherwise provided for by the Agreement or agreed in the Association Council, these Rules of Procedure shall be applied mutatis mutandis to any sub-committee as referred to in paragraph 1. 3. The meetings of sub-committees may be held flexibly as the need arises, in person, either in Brussels or in the Republic of Moldova or, for example, by videoconference. The sub-committees shall act as a platform to monitor progress on approximation in specific areas, to discuss certain issues and challenges arising from that process and to formulate recommendations and operational conclusions. 4. The Secretariat of the Association Committee shall receive a copy of all relevant correspondence, documents and communications pertaining to any sub-committee, special committee or body. 5. Unless otherwise provided for in the Agreement or agreed by the Parties within the Association Council, any sub-committee, special committee or body shall only have the power to make recommendations to the Association Committee. Article 17 These Rules of Procedure shall apply mutandis mutatis to the Association Committee in Trade configuration, unless otherwise provided. DRAFT DECISION No 2/2014 OF THE EU-REPUBLIC OF MOLDOVA ASSOCIATION COUNCIL of ¦ on the establishment of two Sub-Committees THE EU-REPUBLIC OF MOLDOVA ASSOCIATION COUNCIL, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (1) (the Agreement), and in particular Article 439 thereof, Whereas: (1) In accordance with Article 464 of the Agreement, parts of the Agreement have been applied provisionally as of 1 September 2014. (2) Pursuant to Article 439(2) of the Agreement, the Association Council may decide to set up any special committee or body in specific areas necessary for the implementation of the Agreement to assist the Association Council in carrying out its duties. (3) In order to allow for expert level discussions on the key areas falling within the scope of the provisional application of the Agreement, two sub-committees should be established. (4) Upon agreement of the Parties, it should be possible to modify the list of sub-committees and the scope of the individual sub-committees, HAS ADOPTED THIS DECISION: Article 1 The Sub-Committees listed in the Annex are hereby established. Article 2 The Rules of Procedure of the Sub-Committees listed in the Annex are governed by Article 16 of the Rules of Procedure of the Association Committee and of Sub-Committees as adopted by Decision No 1/2014 of the EU-Republic of Moldova Association Council. Article 3 Upon agreement of the Parties, the list of Sub-Committees set out in the Annex and the scope of the individual Sub-Committees listed in the Annex can be modified. Article 4 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Association Council The Chair (1) OJ L 260, 30.8.2014, p. 4. ANNEX LIST OF SUB-COMMITTEES (1) Sub-Committee on Freedom, Security and Justice (2) Sub-Committee on Economic and Other Sector Cooperation DRAFT DECISION No 3/2014 OF THE EU-REPUBLIC OF MOLDOVA ASSOCIATION COUNCIL of ¦ on the delegation of certain powers by the Association Council to the Association Committee in Trade configuration THE EU-REPUBLIC OF MOLDOVA ASSOCIATION COUNCIL, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (1) (the Agreement), and in particular Article 436(3) and Article 438(2) thereof, Whereas: (1) In accordance with Article 464 of the Agreement, parts of the Agreement have been applied provisionally as of 1 September 2014. (2) Pursuant to Article 434(1) of the Agreement, the Association Council is responsible for supervising and monitoring the application and implementation of the Agreement. (3) In accordance with Article 438(2) of the Agreement, the Association Council may delegate to the Association Committee any of its powers, including the power to take binding decisions. (4) Pursuant to Article 438(4) of the Agreement, the Association Committee is to meet in a specific configuration to address all issues related to Title V (Trade and Trade-related Matters) of the Agreement. (5) In order to ensure smooth and timely implementation of the part of the Agreement related to a Deep and Comprehensive Free Trade Area, the Association Council should delegate the power to update or amend the Annexes to the Agreement which relate to Chapters 1, 3, 5, 6 and 8 of Title V (Trade and Trade-related Matters) of the Agreement to the Association Committee in Trade configuration, as set out in Article 438(4) of the Agreement, to the extent that there are no specific provisions in those Chapters relating to the update or the amendment of those Annexes, HAS ADOPTED THIS DECISION: Article 1 The Association Council hereby delegates the power to update or amend the Annexes to the Agreement which relate to Chapters 1, 3, 5, 6 and 8 of Title V (Trade and Trade-related Matters) of the Agreement to the Association Committee in Trade configuration, as set out in Article 438(4) of the Agreement, to the extent that there are no specific provisions in those Chapters relating to the update or the amendment of those Annexes. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Association Council The Chair (1) OJ L 260, 30.8.2014, p. 4.